Citation Nr: 0305783	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of right knee impairment, status post 
arthroscopy, debridement of anterior cruciate and partial 
lateral meniscectomy, rated as 20 percent disabling prior to 
August 8, 2002.  

2.  Evaluation of right knee impairment, currently rated as 
30 percent disabling.

3. Evaluation of left knee injury, status post repair of 
anterior cruciate ligament and partial medial meniscectomy, 
rated as 20 percent disabling prior to August 8, 2002.

4.  Evaluation of left knee impairment, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from various rating determinations of the 
Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the issue of an earlier effective date 
for the assignment of a 30 percent disability evaluation was 
also perfected for appeal.  However, as the veteran perfected 
his appeal with regard to the original assigned disability 
evaluations for both his left and right knees, the Board, 
under Fenderson v. West, 12 Vet. App. 119 (1999), is 
obligated to discuss the possibility of separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  As such, the issue of an effective 
date is considered.

The issues of entitlement to service connection for migraine 
headaches and a spine condition secondary to service-
connected knee conditions are not currently before the Board 
as a substantive appeal has not been received with regard to 
either of these issues subsequent to the issuance of the 
August 2002 Statement of the Case.  The Board notes that 
someone wrote in lieu of Form 9 on a document.  However, the 
document is not correctly placed in the file and was, in 
fact, received prior to the issuance of the Statement of the 
Case.  The document was received September 2001 and the SOC 
was issued in August 2002.  Thus, the document was the notice 
of disagreement rather than a substantive appeal.



REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. 

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  The RO must prepare a rating decision 
that clearly establishes the basis for 
each rating.  The RO has used diagnostic 
code 5257.  This code contemplates 
subluxation or instability (other knee 
impairment).  It does not contemplate 
limitation of motion.  This topic has 
been the subject of a decision of the 
Court, two opinions of the General 
Counsel and guidance from compensation 
and pension service.  Diagnostic code 
5257 is not a catchall for rating the 
combined effect of instability and 
limitation of motion.  The basis for the 
ratings must be clearly identified.  The 
RO must consider whether separate ratings 
are warranted for instability and 
limitation of motion.

3. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of an evaluation 
of right knee impairment, status post 
arthroscopy, debridement of anterior 
cruciate and partial lateral 
meniscectomy, rated as 20 percent 
disabling prior to August 8, 2002; an 
evaluation of right knee impairment, 
currently rated as 30 percent disabling; 
an evaluation of left knee injury, status 
post repair of anterior cruciate ligament 
and partial medial meniscectomy, rated as 
20 percent disabling prior to August 8, 
2002; and an evaluation of left knee 
impairment, currently rated as 30 percent 
disabling.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


